 



EXHIBIT 10.35
AVANIR PHARMACEUTICALS
[2003] [2005] EQUITY INCENTIVE PLAN
RESTRICTED STOCK PURCHASE AGREEMENT
     This Restricted Stock Purchase Agreement (the “Agreement”) is made as of
                     ___, 200___ (the “Effective Date”) by and between Avanir
Pharmaceuticals, a California corporation (the “Company”), and
                     (“Purchaser”).
RECITALS
     WHEREAS, Purchaser and the Company are parties to that certain Employment
Offer Letter dated as of                      ___, 200___(the “Offer Letter”);
     WHEREAS, on                      ___, 200_, the Compensation Committee of
the Board of Directors approved, either directly or by delegation, the terms of
the award conveyed by this Agreement; and
     WHEREAS, Purchaser and the Company are now entering into this Agreement
pursuant to the Company’s [2003] [2005] Equity Incentive Plan (the “Plan”) to
establish the terms and conditions of Purchaser’s equity participation in the
Company, as contemplated in the Offer Letter.
     In consideration of the foregoing, the parties hereby agree as follows:
     1. Sale of Stock. In satisfaction of the Company’s obligations the Offer
Letter, and subject to the terms and conditions of this Agreement, on the
Purchase Date (as defined below) the Company will issue and sell to Purchaser,
and Purchaser agrees to purchase from the Company, [___] shares of the Company’s
Class A Common Stock (the “Purchased Shares”) at a purchase price of $[___] per
Share for a total purchase price of [$                    ]. In accordance with
Section 8(b) of this Agreement, the Purchased Shares shall be issued pursuant
and subject to the terms and conditions of the Plan. For purposes of this
Agreement, the term “Shares” refers to the Purchased Shares and all securities
received in replacement of the Purchased Shares or as stock dividends or splits,
all securities received in replacement of the Shares in a recapitalization,
merger, reorganization, exchange or the like, and all new, substituted or
additional securities or other properties to which Purchaser is entitled by
reason of Purchaser’s ownership of the Shares (including the Purchased Shares).
     2. Purchase. The purchase and sale of the Shares under this Agreement shall
occur at the principal office of the Company simultaneously with the execution
of this Agreement by the parties or on such other date as the Company and
Purchaser shall agree (the “Purchase Date”). As promptly as practicable after
the Purchase Date, the Company will deliver to the Company’s Secretary, or the
Secretary’s designee, pursuant to Section 4 of this Agreement, a certificate
representing the Shares to be purchased by Purchaser (which shall be issued in

 



--------------------------------------------------------------------------------



 



Purchaser’s name) against payment of the purchase price therefor on the Purchase
Date by Purchaser by cash or check made payable to the Company.
     3. Limitations on Transfer. In addition to any other limitation on transfer
created by applicable securities laws, Purchaser shall not assign, encumber or
dispose of any interest in any portion of the Shares that are subject to the
Repurchase Option (defined below). After any portion of the Shares has been
released from the Repurchase Option, Purchaser shall not assign, encumber or
dispose of any interest in such portion except in compliance with the provisions
below and applicable securities laws.
          (a) Repurchase Option.
               (i) Subject to the vesting schedule set forth in
Section 3(a)(iii), the Shares shall, during the seven-month period immediately
following Purchaser’s “Termination” (as defined in the Plan) (such period being
referred to as the “Repurchase Period”), be subject to a repurchase option in
favor of the Company (the “Repurchase Option”). The repurchase price for the
Repurchase Option shall be equal to the original purchase price per Share, as
set forth in Section 1 of this Agreement (adjusted for any stock splits, stock
dividends and the like), minus the amount of any cash dividends paid or payable
with respect to the Shares for which the record date precedes the repurchase.
               (ii) Unless the Company notifies Purchaser within the Repurchase
Period that it does not intend to exercise its Repurchase Option with respect to
some or all of the Shares, the Repurchase Option shall be deemed automatically
exercised by the Company as of the last day of the Repurchase Period, provided
that the Company may notify Purchaser that it is exercising its Repurchase
Option prior to the end of the Repurchase Period. Unless Purchaser is otherwise
notified by the Company that the Company does not intend to exercise its
Repurchase Option as to some or all of the Shares, the execution of this
Agreement by the parties constitutes written notice to Purchaser of the
Company’s intention to exercise its Repurchase Option with respect to all Shares
to which such Repurchase Option applies. The Company, at its choice, may satisfy
its payment obligation to Purchaser with respect to exercise of the Repurchase
Option by either (A) delivering a check to Purchaser in the amount of the
purchase price for the Shares being repurchased, or (B) in the event Purchaser
is indebted to the Company, canceling an amount of such indebtedness equal to
the purchase price for the Shares being repurchased, or (C) by a combination of
(A) and (B) so that the combined payment and cancellation of indebtedness equals
such purchase price. In the event of any deemed automatic exercise of the
Repurchase Option pursuant to this Section 3(a)(ii) in which Purchaser is
indebted to the Company, such indebtedness equal to the purchase price of the
Shares being repurchased shall be deemed automatically canceled as of the last
day of the Repurchase Period unless the Company otherwise satisfies its payment
obligations. Any failure on the part of the Company to promptly satisfy its
payment obligations for the Repurchase Option shall not, in any way, affect the
enforceability of the Company’s exercise of the Repurchase Option. As a result
of any repurchase of Shares pursuant to this Section 3(a), the Company shall
become the legal and beneficial owner of the Shares being repurchased and shall
have all rights and interest therein or related thereto, and the Company shall
have the right to transfer to its own name the number of Shares being
repurchased by the Company, without further action by Purchaser.

2



--------------------------------------------------------------------------------



 



               (iii) All of the Shares shall initially be subject to the
Repurchase Option. Provided that Purchaser remains continuously employed by the
Company (or continues to provide services to the Company as a consultant), the
Shares shall be released from the Repurchase Option [on the                     
anniversary of the Commencement Date.] [OR] [with respect to [one-quarter] of
the Shares on the [first anniversary] of the Commencement Date and then with
respect to [___%] of the Shares [quarterly / monthly] thereafter over the next
[___quarters / months]. ]
          (b) Restrictions Binding on Transferees. All transferees of Shares or
any interest therein will receive and hold such Shares or interest subject to
the provisions of this Agreement, including insofar as applicable the Company’s
Repurchase Option. Any sale or transfer of the Shares shall be void unless the
provisions of this Agreement are satisfied.
          (c) Termination of Rights. Upon the expiration of the Repurchase
Option, a new certificate or certificates representing the Shares not
repurchased shall be issued, on request, without the legend referred to in
Section 5(a) below and delivered to Purchaser.
     4. Escrow of Unvested Shares. For the purpose of facilitating the
enforcement of the provisions of Section 3 above, Purchaser agrees, immediately
upon receipt of the certificate(s) for the Shares subject to the Repurchase
Option, to deliver such certificate(s), together with an Assignment Separate
from Certificate in the form attached to this Agreement as Exhibit A executed by
Purchaser and by Purchaser’s spouse (if required for transfer), in blank, to the
Secretary of the Company, or the Secretary’s designee, to hold such
certificate(s) and Assignment Separate from Certificate in escrow and to take
all such actions and to effectuate all such transfers and/or releases as are in
accordance with the terms of this Agreement. Purchaser hereby acknowledges that
the Secretary of the Company, or the Secretary’s designee, is so appointed as
the escrow holder with the foregoing authorities as a material inducement to
make this Agreement and that said appointment is coupled with an interest and is
accordingly irrevocable. Purchaser agrees that said escrow holder shall not be
liable to any party hereof (or to any other party). The escrow holder may rely
upon any letter, notice or other document executed by any signature purported to
be genuine and may resign at any time. Purchaser agrees that if the Secretary of
the Company, or the Secretary’s designee, resigns as escrow holder for any or no
reason, the Board of Directors of the Company shall have the power to appoint a
successor to serve as escrow holder pursuant to the terms of this Agreement.
     5. Transfer Restrictions.
          (a) Legends. The certificate or certificates representing the Shares
shall bear the following legend regarding the Repurchase Option:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE REPURCHASE OPTION
OF THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF AN
AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A

3



--------------------------------------------------------------------------------



 



COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
          (b) Stop-Transfer Notices. Purchaser agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
          (c) Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.
     6. No Employment Rights. Nothing in this Agreement shall affect in any
manner whatsoever the right or power of the Company, or a parent or subsidiary
of the Company, to terminate Purchaser’s employment or consulting relationship,
for any reason, with or without cause.
     7. Section 83(b) Election. Purchaser understands that Section 83(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income
the difference between the amount paid for the Shares and the fair market value
of the Shares as of the date any restrictions on the Shares lapse. In this
context, “restriction” means the right of the Company to buy back the Shares
pursuant to the Repurchase Option set forth in Section 3(a) of this Agreement.
Despite the fact that it might be unusual to make the following election in the
circumstances of this Agreement (because of the significant taxes due in the
year of the election), Purchaser understands that Purchaser may elect to be
taxed at the time the Shares are purchased, rather than when and as the
Repurchase Option expires, by filing an election under Section 83(b) (an “83(b)
Election”) of the Code with the Internal Revenue Service within 30 days from the
date of purchase. In this case, the difference between the fair market value of
the Shares at the time of the execution of this Agreement and the amount
Purchaser is paying for the Shares makes it unlikely that Purchaser will choose
to make an 83(b) Election, as such election would require that Purchaser pay
taxes on that difference at the time the Shares are purchased. However, the
83(b) Election must be made if the Purchaser wishes to avoid additional income
under Section 83(a) in the future. Accordingly, Purchaser understands that
failure to file such an election in a timely manner may result in adverse tax
consequences for Purchaser. Purchaser further understands that an additional
copy of such election form should be filed with his or her federal income tax
return for the calendar year in which the date of this Agreement falls.
Purchaser acknowledges that the foregoing is only a summary of the effect of
United States federal income taxation with respect to purchase of the Shares
hereunder, and does not purport to be complete. Purchaser further acknowledges
that the Company has directed Purchaser to seek independent advice regarding the
applicable provisions of the Code, the income tax laws of any municipality,
state or foreign country in which Purchaser may reside, the tax consequences of
Purchaser’s death and the decision as to whether or not to file an 83(b)
Election in connection with the acquisition of the Shares.

4



--------------------------------------------------------------------------------



 



     Purchaser agrees that he will execute and deliver to the Company with this
executed Agreement a copy of the Acknowledgment and Statement of Decision
Regarding Section 83(b) Election (the “Acknowledgment”), attached hereto as
Exhibit B. Purchaser further agrees that Purchaser will execute and submit with
the Acknowledgment a copy of the 83(b) Election, attached hereto as Exhibit C,
if Purchaser has indicated in the Acknowledgment his or her decision to make
such an election.
     8. Miscellaneous.
          (a) Withholding. Purchaser agrees and acknowledges that Shares will
not be released from escrow and will in fact be forfeited back to the Company at
no cost to the Company in the event Purchaser fails to make arrangements
suitable to the Company in its sole discretion so that the Company may satisfy
its withholding obligation; if any, under this Agreement methods of withholding
may include payment in cash or check, withholding of wages, delivery if
previously owned shares or reduction in the number of Shares which may be
released from escrow under this Agreement.
          (b) Plan Terms. This Agreement is entered into pursuant to the Plan
and is subject in all respects to the terms and conditions of the Plan, which
are incorporated herein by reference. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Plan. In the event of any
conflict between this Agreement and the terms and conditions of the Plan, the
terms and conditions of the Plan shall govern. Purchaser acknowledges that,
prior to execution of this Agreement, he/she has been provided with a copy of
the Plan and the related Plan prospectus.
          (c) Entire Agreement; Amendments and Waivers. This Agreement, the Plan
and the Offer Letter set forth the entire agreement and understanding of the
parties relating to the subject matter herein and merge all prior discussions
between them. No modification of or amendment to this Agreement, nor any waiver
of any rights under this Agreement, shall be effective unless in writing signed
by the parties to this Agreement. The failure by either party to enforce any
rights under this Agreement shall not be construed as a waiver of any rights of
such party.
          (d) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.
          (e) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
[Signature Page Follows]

5



--------------------------------------------------------------------------------



 



     The parties have executed this Agreement as of the date first set forth
above.

              COMPANY:
 
            AVANIR PHARMACEUTICALS
 
       
 
  By:    
 
            Name:     Title:

         
 
  Address:   11388 Sorrento Valley Road
 
      San Diego, CA 92121

     PURCHASER ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO
SECTION 3 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE OR
CONSULTANT AT THE WILL OF THE COMPANY. PURCHASER FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS AGREEMENT SHALL CONFER UPON PURCHASER ANY RIGHT WITH
RESPECT TO CONTINUATION OF SUCH EMPLOYMENT OR CONSULTING RELATIONSHIP WITH THE
COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH PURCHASER’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE PURCHASER’S EMPLOYMENT OR CONSULTING RELATIONSHIP
AT ANY TIME, WITH OR WITHOUT CAUSE.

     
 
  PURCHASER:
 
   
 
  [Name]
 
   
 
   
 
  (Signature)
 
   
 
  Address:
 
   
 
   
 
   
 
   

     I,                                                             , spouse of
[                     ], have read and hereby approve the foregoing Agreement.
In consideration of the Company’s granting my spouse the right to purchase the
Shares as set forth in the Agreement, I hereby agree to be irrevocably bound by
the Agreement and further agree that any community property or similar interest
that I may have in the Shares shall be similarly bound by the Agreement. I
hereby appoint my spouse as my attorney-in-fact with respect to any amendment or
exercise of any rights under the Agreement.

         
 
 
 
Spouse of [                    ]    

6



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Purchase
Agreement between the undersigned (“Purchaser”) and Avanir Pharmaceuticals (the
“Company”) dated as of [                    ] (the “Agreement”), Purchaser
hereby sells, assigns and transfers unto the Company
                                                            
(                    ) shares of the Class A Common Stock of the Company
standing in Purchaser’s name on the Company’s books and represented by
Certificate No. ___, and does hereby irrevocably constitute and appoint
                                         to transfer said stock on the books of
the Company with full power of substitution in the premises. THIS ASSIGNMENT MAY
ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND THE EXHIBITS THERETO.
Dated:                                                             

         
 
  Signature:    
 
       
 
 
 
[                    ]    
 
       
 
 
 
Spouse of [                    ]    

Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this assignment is to enable the Company to exercise its repurchase
option set forth in the Agreement without requiring additional signatures on the
part of Purchaser.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ACKNOWLEDGMENT AND STATEMENT OF DECISION
REGARDING SECTION 83(b) ELECTION
     The undersigned has entered a Restricted Stock Purchase Agreement with
Avanir Pharmaceuticals, a California corporation (the “Company”), pursuant to
which the undersigned is purchasing [                    ] shares of Class A
common stock of the Company (the “Shares”). In connection with the purchase of
the Shares, the undersigned hereby represents as follows:
     1. The undersigned has carefully reviewed the Restricted Stock Purchase
Agreement pursuant to which the undersigned is purchasing the Shares.
     2. The undersigned either [check and complete as applicable]:

  (a)               has consulted, and has been fully advised by, the
undersigned’s own tax advisor,                                         , whose
business address is                                         , regarding the
federal, state and local tax consequences of purchasing the Shares, and
particularly regarding the advisability of making elections pursuant to Section
83(b) of the Internal Revenue Code of 1986, as amended (the “Code”) and pursuant
to the corresponding provisions, if any, of applicable state law; or     (b)  
            has knowingly chosen not to consult such a tax advisor.

     3. The undersigned hereby states that the undersigned has decided [check as
applicable]:

  (a)               to make an election pursuant to Section 83(b) of the Code,
and is submitting to the Company, together with the undersigned’s executed
Restricted Stock Purchase Agreement, an executed form entitled “Election Under
Section 83(b) of the Internal Revenue Code of 1986”; or     (b)              
not to make an election pursuant to Section 83(b) of the Code.

     4. Neither the Company nor any subsidiary or representative of the Company
has made any warranty or representation to the undersigned with respect to the
tax consequences of the undersigned’s purchase of the Shares or of the making or
failure to make an election pursuant to Section 83(b) of the Code or the
corresponding provisions, if any, of applicable state law.

                 
Date:
               
 
 
 
     
 
[                    ]    
 
               
Date:
               
 
 
 
     
 
Spouse of [                    ]    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
     The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year, the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below:

                  1.   The name, address, taxpayer identification number and
taxable year of the undersigned are as follows:
 
                    NAME OF TAXPAYER:                                  
 
                    NAME OF SPOUSE:
 
                    ADDRESS:
 
               
 
               
 
               
 
                    IDENTIFICATION NO. OF TAXPAYER:
 
                    IDENTIFICATION NO. OF SPOUSE:
 
                    TAXABLE YEAR:
 
                2.   The property with respect to which the election is made is
described as follows:
 
                                         shares of the Class A Common Stock, of
Avanir Pharmaceuticals, a California corporation (the “Company”).
 
                3.   The date on which the property was transferred is:
                    
 
                4.   The property is subject to the following restrictions:
 
                    Repurchase option at cost in favor of the Company upon
termination of taxpayer’s employment or consulting relationship or failure of
vesting criteria.
 
                5.   The fair market value at the time of transfer, determined
without regard to any restriction other than a restriction which by its terms
will never lapse, of such property is:
$                    .
 
                6.   The amount (if any) paid for such property:
$                    

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

             
Date:
           
 
 
 
     
 
Taxpayer
 
           
Date:
           
 
 
 
     
 
Spouse of Taxpayer

 



--------------------------------------------------------------------------------



 



RECEIPT
     Avanir Pharmaceuticals hereby acknowledges receipt of cash or a check in
the amount of $[___] given by [                    ] as consideration for
Certificate No.                      for [                    ] shares of
Class A Common Stock of Avanir Pharmaceuticals.
Dated:                                                             

                  Avanir Pharmaceuticals    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



RECEIPT AND CONSENT
     The undersigned hereby acknowledges receipt of a photocopy of Certificate
No. ___ for [                    ] shares of Common Stock of Avanir
Pharmaceuticals (the “Company”).
     The undersigned further acknowledges that the Secretary of the Company, or
his or her designee, is acting as escrow holder pursuant to the Restricted Stock
Purchase Agreement the undersigned has previously entered into with the Company.
As escrow holder, the Secretary of the Company, or his or her designee, holds
the original of the aforementioned certificate issued in the undersigned’s name.
Dated:                                                             

         
 
 
 
[                    ]    

 